Attorney-Client Privilege; Discovery.
MEMORANDUM OPINION AND ORDER RULING ON ATTORNEY-CLIENT PRIVILEGE DOCUMENTS, SUSPENDING DISCOVERY, AND CANCELING PENDING TRIAL DATES
SUSAN G. BRADEN, Judge
On February 16, 2016, Plaintiff filed a Motion To Compel Discovery. On February 22, 2016, the court convened a hearing (“2/22/16 TR 1-90”). Following argument, the court granted-in-part and denied-in-part Plaintiffs February 16, 2016 Motion To Compel. 2/22/16 TR 30-31, 34-35, 45-46, 49, 50-51, 59, 61-73. As to the documents that the Third-Party Defendants asserted were subject to attorney-client privilege, the court ordered submission of these documents for an in camera review. 2/22/16 TR 30-31.
On February 26, 2016, the court was provided with a notebook of documents, segregated into Sections A-E. Section A contains correspondence between Perkins Coie LLP and Insitu, Inc., the contested patents in this case, the patent applications of Mr. William R. McDonnell, and a study prepared for the United States Army Air Mobility Research and Development Laboratory. Section B contains correspondence and analyses prepared by Perkins Coie LLP and Wilmer Cutler Pickering Hale and Dorr LLP for Insitu, Inc. Section C contains correspondence between Insitu, Inc. and internal and external counsel, Insitu’s patent applications, and correspondence from Mr. McDonnell. Section D contains a July 18, 2008 presentation to the Insitu Board of Directors. Sec- ■ tion E contains documents related to the Boeing Company’s acquisition of Insitu, Inc.
After reviewing 1,005 documents, the court rules as follows:
*582[[Image here]]
*583[[Image here]]
*584[[Image here]]
*585[[Image here]]
*586[[Image here]]
On March 10, 2016, the court convened a telephone status conference in preparation for the upcoming trial. At this conference, the Government informed the court that it recently received new information through discovery that implicated the court’s jurisdiction and would be filing a Motion To Dismiss. In light of this development, the court has ordered that production of the privileged documents in this case, all pending discovery, including outstanding depositions, are suspended. The infringement trial scheduled for April 18-22, 2016 and the damages trial scheduled for June 13-17, 2016 are canceled. The court also denies the Government’s February 9, 2016 Motion To Amend Pleadings, without prejudice. The Government is ordered to file a Motion To Dismiss on or before April 11, 2016.
IT IS SO ORDERED.